Title: From George Washington to Jonathan Trumbull, Sr., 3 August 1781
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        
                            Dear Sir
                            Head Quarters Dobbs Ferry 3d Augst 1781
                        
                        I have been honored with your Excellency’s Favor of the 31st ulto—I most ardently wish that your Orders for
                            reinforcing & supplying the Army, may be carried into Execution with a Zeal & Ardor equal to that with
                            which, I am persuaded, they are given.
                        Money for the Pay of the Troops of your Line will be exceedingly welcome—the sooner it arrives the more
                            salutary will be its Consequences.
                        It will be very difficult for the Q.M.G. unfurnished as he is with Money, or the Means of Transportation, to
                            get in the Cloathing which you are so good as to mention—if the States could find Means to hand it on to us, it would
                            prove a very agreable Circumstance.
                        Your Excellency, I fancy, must be better able to judge of the Security of some Place for
                            yourself & Council to sitt at in the Western Part of your State than I am—I imagine however that you may be quite
                            secure at Danbury, unless you fear the Designs of your own internal disaffected people—from the enemy at N. York or on
                            Long Island, there can be, I think, but little or no Danger—against the disaffected in the Vicinity of Danbury a small
                            guard will give you Protection—On your coming this Way, I flatter myself you will be so good as to do me the Honor of a
                            Visit at Camp—be assured Sir! I shall esteem myself peculiarly happy in such an Event—& I will make it my Care to
                            render your Stay with me as agreable as Circumstances will permitt. I have the Honor to be with perfect Esteem &
                            Regard Dear Sir Your Excellency’s most Obedt Servant
                        
                            Go: Washington
                        
                    